PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,854
Filing Date: 11 Oct 2019
Appellant(s): Dalvand et al.



__________________
Christopher J. Brittain
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant’s argument address only the independent claims. These claims are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadvand et al (2001/0024543) in view of Welch et al (2004/0033004) in view of Tolstikhin et al (2011/0135314). The claimed invention of both independent claims 1 (device) and 17 (method for using the device) is a photonic integrated circuit (PIC) multi-stage demultiplexer comprising three filtering stages and one amplifying stage where the amplifying stage is positioned between the second and third filtering stage (See Appellant’s figure 2 showing first filter stage 203, second filter stage 207, amplification stage SOA and third filter stage 237). Primary reference Ahmadvand, et al. teach a multi-stage demultiplexer. The claimed first filter (optical filter) is met by MZI31 and the claimed second filter (integrated semiconductor interferometer filter) is met by MZI41. Comparing Ahmadvand’s figure 5 with Appellant’s figure 2, it can be seen that these two filtering stages perform the exact same function, demultiplexing four channels (Ahmadvand’s λ1, λ5, λ9, λ13 and Applicant’s A, B, C, D) out four separate output ports. Ahmadvand also teaches that the first filtering stage generates demultiplexed light comprising non-adjacent channels including the first channel (λ1) and the third channel (λ5), and the second filtering stage outputs the first channel and third channel to different output ports, as claimed. Additionally Ahmadvand, paragraph 8, identifies that amplifiers would be used to overcome losses/attenuation after several filtering stages. 
Welch et al. (figure 17) teach a Photonic Integrated Circuit (PIC 10) demultiplexer with amplifiers (31) after filtering to provide gain to the filtered channels that have experienced loss (paragraph 171) in 
The Appellant first argues that the rejection fails to consider the invention “as a whole” and fails to “consider the particular problem solved by the combination of elements that define the invention” (Brief p. 8). Appellant further argues that “the Examiner’s approach ignores the claim 1 as a whole, with each no change to each elements function such that the combined elements a single photonic integrated circuit function in concert to solve the optical loss, saturation, and noise issues detailed in the as-filed Application” (Brief p. 9). 
The present claims were given their broadest reasonable interpretation, including all recited limitations, as read in light of the specification, without reading the specification into the claims in accordance with MPEP § 2111. The present claims do not expressly recite any minimum optical loss, maximum saturation or noise levels, or signal to noise ratio (SNR). Further one skilled in the art would understand that levels of acceptable optical loss, saturation and noise values depend on the type of 
Therefore, contrary to Appellant’s arguments, the claimed invention has been considered as a whole in formulating the rejection. It would be improper to read specific optical loss, saturation and noise values from the specification into the claims. The present rejections account for every limitation in the claimed invention and present a prima facie case for why the claimed invention is obvious in view of the applied prior art. Arguments that the prior art combination do not teach the claimed invention because it does not meet the performance characteristics found in the specification are attempting to improperly read limitations from the specification into the claims.
The Examiner notes that many of the performance considerations (optical loss, saturation, noise, attenuation, cross-talk) in Appellant’s arguments and specification are well known in the demultiplexer art and are discussed extensively in all three references applied. Ahmadvand, in paragraphs [0008] and [0021], discusses attenuation/loss from multi-stage filtering in demultiplexers and the need for amplification. Welch, in paragraph [0161] for example, discusses the need for amplification SOA 31 “to provide immediate gain to the demultiplexed channel signals” followed by filters 33 for “ejecting” or eliminating the amplified spontaneous emission (ASE) caused by the amplifiers. Tolstikhin discusses the need for post amplification filtering, which is central to their disclosure (see Tolstikhin Abstract “The integration includes a wavelength filter integrated between the SOA and PIN to reduce noise within the PIN arising from ASE generated by the SOA.”).
In fact the concept central to Appellant’s demultiplexer design, having amplifiers directly integrated between filtering stages, and specifically on the individual output channels (see Appellant’s 
FIG. 17 illustrates another way of filtering out ASE and the laser gain clamping signal. In this illustration, a bank of on-chip SOAs 31(1) . . . 31 (N) are integrated in each of the output waveguides 39 of AWG 30 to provide immediate gain to the demultiplexed channel signals which have experienced some insertion loss. These SOAs 31 are followed by in-line filter devices 33(1) . . . 33(N) which may be on-chip angled or blazed gratings with broadband reflective gratings within the bandwidth of the clamping signal and ASE to, not only eject the ASE and clamping signal light from GC-SOA 12 from chip 10, but also eject the ASE generated by SOAs 31. Thus, these unwanted wavelengths which are noise are eliminated from proceeding on with the demultiplexed channel signals to photodetectors 16(1) . . . 16(N).

This structural configuration and design purpose mirrors the language of Appellant’s specification describing essentially the same arrangement of SOAs on individual output channels followed by noise reduction filters to produce the type of signal ideal for PIN photodetectors.
[0026]… Each of the individual signals generated from the second stage 207 can be amplified by a plurality of integrated SOAs that have been integrated into the demultiplexer 200 as internal components, such as SOAs 220-235. Each of the SOAs 220-235 increases the gain of an individual signal. [0027] The third stage 237 can be used to further refine or otherwise suppress unwanted noise in the signals (e.g., crosstalk, broad spectrum white noise, noise added by the amplifiers). As illustrated, the third stage 237 includes stage 3 filters 240-255, each of which further filters and outputs individual signals 256-262. The further filtered individual signals 256-262 from the third stage 237 can then be output to receivers, e.g., photodiodes, for detection and further processing or routing.

Therefore, even though the performance considerations (optical loss, saturation, noise, attenuation, cross-talk) argued in Appellant’s Brief and discussed in Appellant’s specification are not required of the present claims, the device of the proposed rejection is likely capable of achieving the same performance because the performance considerations were considered in the prior art and the skilled artisan could easily assemble a photodetector capable of optimizing the output signals for PIN photodetector receivers.

Appellant next argues that the demultiplexer design of Ahmadvand cannot be integrated into a photonic integrated circuit (PIC) demultiplexer because Ahmadvand teaches a fiber based approach and do not teach or suggest an semiconductor interferometer filter (Brief p. 11). The argument continues at the top of page 12, reading, “Ahmadvand nowhere teaches that each of its many general fiber delays (Fig. 5) can be integrated successfully in a PIC in such a way to yield a demultiplexer that solves optical loss, saturation, and noise (e.g., crosstalk)”. Ahmadvand clearly teaches a demultiplexer comprising multiple filtering stages (see figure 5 showing four stages) where each stage comprises one or more Mach-Zehnder Interferometers (MZI), each stage demultiplexing the multiplexed signal down to fewer and fewer channels, very similar to the instant invention. While Ahmadvand only mentions once the term “fiber” (paragraph 5, “waveguide (e.g. optical fiber)”), and does not specifically discuss 
Appellant’s argument at the bottom of page 11 to the top of page 12 seems to attempt to characterize the MZI multi-stage arrangement of Ahmadvand as something other than a MZI based multi-stage demultiplexer, careful never to describe the features of Ahmadvand as MZIs, but rather as “separating optical signals using the fibers at a high level using fiber loop delays”, language not found in Ahmadvand. The argument then suggests that one of ordinary skill “would know that a fiber loop delays can be bumped and jostled about, and general fiber approaches cannot simply be forced into a PIC” (Brief p. 12). This conclusion is in stark contrast with the Welch embodiment of figure 21 showing that an MZI approach can easily be implemented in a PIC. The argument that Ahmadvand would not be integrated was raised previously in prosecution, and Examiner introduced additional art (NPL’s cited on 4-30-2021 to Mikkelsen et al figure 1a and Horst et al figure 2) to show how common it is to integrate MZIs that have delays (∆L) into devices similar to the appellant’s figures 3-5. These references teach MZI’s with delays similar to Ahmadvand and contradict the appellant’s argument that MZIs cannot simply be forced into a PIC because of bumping or jostling. In response to this additional evidence of MZI integrated PICs known in the art, Appellant argues “[t]he Examiner then attempts to correct Ahmadvand’s clear deficiencies by citing additional PIC art, appearing to assert: simply apply Ahmadvand’s fibers to a PIC. 16 However, Appellant submits that combing the fiber loops of Ahmadvand and PIC references clearly does not reach the low loss novel single photonic integrated circuit solution as disclosed in the Application and as recited by independent claim 1” (Brief p. 12). This argument does not 
The rejection does not suggest “forcing” fibers into a PIC or “simply applying” fibers into a PIC, but rather implementing the Ahmadvand architecture in a PIC. Also, contrary to Appellant’s submission, as discussed above, the claimed invention does not require “low loss”. Further the rejection does not assert that Ahmadvand teaches how to integrate its multi-stage demultiplexer of FIG. 5 into a single PIC, as asserted in Appellant’s argument (Brief p. 12). This teaching is from Walsh. Appellant’s statement at the end of that argument suggesting that the claimed demultiplexer can “balance optical loss against the saturation and noise issues to satisfy the sensitivity requirements of a modern high speed optical receiver” is misleading. As discussed above, such a demultiplexer, requiring specific performance values, is simply not claimed.
Further, Appellant’s statement that “[n]one of the cited art teach or suggest the structure of the separating integrated filters, semiconductor optical amplifiers (SOAs), and cross talk filters formed from the same single photonic integrated circuit” (Brief p. 12) is not accurate. At least Welch (figure 17) teaches a PIC demultiplexer having the structure of separating integrated filters 30, semiconductor optical amplifiers (SOAs) 31, and cross talk filters (33) formed from the same single photonic integrated circuit RxPIC 10. Welch further teaches that the separating integrated filters 30 can be something other than AWG, such as multimode interference (MMI) couplers (paragraph [0122]), which are the 
The last paragraph on page 12 of Appellant’s Brief revisits the performance characteristics arguments addressed above. In summary, as stated above, the claimed invention does not require the “functional aspects” “which function in concert” as suggested by the arguments. The first full paragraph on page 13 of Appellant’s Brief revisits the “forcing” the fibers into a PIC or “simply applying” fibers into a PIC argument above. These arguments never address Welch’s embodiment of figure 21 clearly showing a PIC with an integrated MZI filter. The first paragraph on page 13 of Appellant’s Brief ends with a restatement of the performance characteristics argument addressed above.
Appellant’s Brief finishes with a brief discussion of the addition of the Tolstikhin’s contribution of MZI filters to reduce ASE and other noise from an amplified signal. Essentially this argument states that the Tolstikhin reference does not apply because although it teaches a PIC with integrated amplifiers and filters filtering the amplified signal, it does not specifically teach this arrangement in a PIC demultiplexer. One skilled in the art would understand that the same ASE/noise considerations would be present in an amplified signal either in a PIC demultiplexer or another PIC device. Therefore the filtering considerations would be the same and one skilled would recognize the applicability of the Tolstikhin arrangement to the Ahmadvand and Welch combination as described in the rejection. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE C PASCAL/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        




/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883              

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.